           Case 1:20-cv-05229-VEC Document 22 Filed 06/09/21 Page 1 of 1


                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
 -------------------------------------------------------------- X        DATE FILED: 6/9/2021
 DARIO VELASQUEZ, on behalf of others                           :
 similarly situated                                             :
                                              Plaintiff,        :
                                                                :
                            -against-                           :       20-CV-5229 (VEC)
                                                                :
                                                                :            ORDER
 NYC TRUCKING CORP. d/b/a NYC PRODUCE, :
 and VICTORIANO BRAVO, as an individual,                        :
                                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 8, 2020, Plaintiff initiated this lawsuit (Dkt. 1);

        WHEREAS on January 13, 2021, Plaintiff filed an amended complaint (Dkt. 15)

        WHEREAS Defendants have failed to appear, answer, or otherwise respond to the

Complaint by the parties’ stipulated May 15, 2021 deadline (Dkt. 21);

        IT IS ORDERED that Plaintiff must apply for a certificate of default against Defendants

no later than June 25, 2021. Within fourteen days of receiving such a certificate, Plaintiff must

apply for a default judgment against Defendants, consistent with the procedures described in

Attachment A to the undersigned’s Individual Practices in Civil Cases.




SO ORDERED.
                                                              _________________________________
Date: June 9, 2021                                            VALERIE CAPRONI
      New York, NY                                            United States District Judge




                                                   Page 1 of 1
